Citation Nr: 1646788	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  His DD Form 214 indicates he had service in Vietnam from January 1970 until March 1971, and he served as a heavy vehicle driver.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction is presently with the RO in Anchorage, Alaska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Giving the benefit of the doubt to the Veteran, PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence shows the Veteran served as a heavy vehicle driver in Vietnam.  He credibly reported that he was driving a truck pulling ammunition trailer loads into Cambodia when he was attacked by enemy snipers who shot out the front tires of the truck.  He reported keeping on driving with flat front tires and escaping.  A July 2013 VA examiner and a May 2014 VA examiner both indicated this stressor was adequate to support a diagnosis of PTSD. The Board finds the stressor to be related to the Veteran's fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3), and that it has been confirmed as such by a VA psychologist.  

The July 2013 and May 2014 VA examinations found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the appropriate Diagnostics and Statistical Manual.  The Board finds this evidence is counterbalanced by the October 1984 report from the VA Medical Center Palo Alto that clearly diagnosed PTSD upon admission to the hospital.  The evidence in favor of PTSD also includes a February 2014 report from the Kenai Vet Center that also diagnosed the Veteran with PTSD.  This report further indicates the Veteran is managing his PTSD symptoms to a degree, but that the amount of alcohol he consumes to assist with symptom management is a concern.  

Based on the foregoing, the record reflects differing VA opinions as to whether the Veteran manifests PTSD as a result of his conceded stressors.  As the evidence in favor and against service connection is in relative equipoise, the benefit of the doubt is given to the Veteran.  Service connection is therefore warranted.

 
ORDER

Service connection for PTSD is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


